Name: 2012/531/CFSP: Political and Security Committee Decision EU BAM Rafah/3/2012 of 25Ã September 2012 on the appointment of the Head of European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: international security;  politics and public safety;  EU institutions and European civil service;  cooperation policy
 Date Published: 2012-09-29

 29.9.2012 EN Official Journal of the European Union L 264/14 POLITICAL AND SECURITY COMMITTEE DECISION EU BAM RAFAH/3/2012 of 25 September 2012 on the appointment of the Head of European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (2012/531/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Joint Action 2005/889/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of the political control and strategic direction of the EU BAM Rafah, including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Colonel Francesco BRUZZESE DEL POZZO as Head of EU BAM Rafah, for the period from 1 October 2012 to 30 June 2013, HAS ADOPTED THIS DECISION: Article 1 Colonel Francesco BRUZZESE DEL POZZO is hereby appointed Head of European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) for the period from 1 October 2012 to 30 June 2013. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 October 2012. Done at Brussels, 25 September 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 327, 14.12.2005, p. 28.